                                                         Case 8:15-cv-02034-JVS-JCG Document 1067 Filed 11/05/20 Page 1 of 2 Page ID
                                                                                         #:72129


                                                           1   CALLAHAN & BLAINE, APLC
                                                               Edward Susolik (SBN 151081)
                                                           2   Esusolik@callahan-law.com
                                                               David J. Darnell (SBN 210166)
                                                           3   Ddarnell@callahan-law.com
                                                               James M. Sabovich (SBN 218488)
                                                           4   jsabovich@callahan-law.com
                                                               3 Hutton Centre Drive, Ninth Floor
                                                           5   Santa Ana, California 92707
                                                               Telephone: (714) 241-4444
                                                           6   Facsimile: (714) 241-4445
                                                           7   Attorneys for Defendants
                                                               NEWPORT TRIAL GROUP and SCOTT J. FERRELL
                                                           8

                                                           9                       UNITED STATES DISTRICT COURT
                                                          10                     CENTRAL DISTRICT OF CALIFORNIA
                                                          11                                  SOUTHERN DIVISION
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                          12   NATURAL IMMUNOGENICS                  CASE NO. 8:15-cv-02034-JVS-JCG
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707




                                                               CORP., a Florida corporation,         JAMS NO. 1220055347
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                          13
                                                                                 Plaintiff,          DEFENDANT NEWPORT TRIAL
                                                          14                                         GROUP’S NOTICE OF LODGING OF
                                                                     v.                              PRIVILEGED DOCUMENTS LISTED
                                                          15                                         IN DOCKET 823-4 FOR IN CAMERA
                                                               NEWPORT TRIAL GROUP, et al.,          REVIEW BY THE SPECIAL MASTER
                                                          16
                                                                                 Defendants.
                                                          17                                         Judge: Hon. James V. Selna
                                                                                                     Special Master: Hon. Andrew J. Guilford
                                                          18   AND ALL RELATED ACTIONS               (Ret.)
                                                          19                                         Complaint Filed: December 7, 2015
                                                                                                     Trial Date:      March 23, 2021
                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                  NOTICE OF LODGING PRIVILEGED DOCUMENTS LISTED IN DOCKET 823-4 FOR
                                                                                           IN CAMERA REVIEW
                                                         Case 8:15-cv-02034-JVS-JCG Document 1067 Filed 11/05/20 Page 2 of 2 Page ID
                                                                                         #:72130


                                                           1         TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
                                                           2   RECORD:
                                                           3         PLEASE TAKE NOTICE that pursuant to the request of the Special Master,
                                                           4   on November 5, 2020, Defendant Newport Trial Group (“NTG”) provided the
                                                           5   Special Master with a ShareFile link containing the privileged documents listed in
                                                           6   Docket 823-4. Please also note that pg. 24 of Docket 823-4 lists an erroneous
                                                           7   beginning bates number of “NTG069729” and a correct ending bates number of
                                                           8   “NTG069777.”          The correct beginning bates number for that document is
                                                           9   “NTG069775.” NTG has therefore lodged with the Special Master the document
                                                          10   corresponding with the correct bates range of “NTG069775-NTG069777.”
                                                          11         These documents relate to the Court’s Orders at Docket 820 and 1049, as well
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                          12   as NIC’s filings at Docket 823 and 823-4 and NTG’s Notice of Supplemental
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                          13   Privilege Log at Docket 830 and Supplemental Privilege Log at 830-1, and were
                                                          14   thus provided to the Special Master for in camera review in accordance with those
                                                          15   orders and filings.
                                                          16

                                                          17   Dated: November 5, 2020              CALLAHAN & BLAINE, APLC
                                                          18
                                                                                                    By:     /s/ David J. Darnell
                                                          19                                              Edward Susolik
                                                                                                          David J. Darnell
                                                          20                                              James M. Sabovich
                                                                                                          Attorneys for Defendants NEWPORT
                                                          21                                              TRIAL GROUP and SCOTT J.
                                                                                                          FERRELL
                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                     -1-
                                                                  NOTICE OF LODGING PRIVILEGED DOCUMENTS LISTED IN DOCKET 823-4 FOR
                                                                                           IN CAMERA REVIEW
